          Case 2:19-cv-05444-DMF Document 26 Filed 03/06/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    John Laake,                                      No. CV-19-05444-PHX-DMF
10                   Plaintiff,                        ORDER
11    v.
12    Dirty World LLC, et al.,
13                   Defendants.
14
15            Before the Court is Plaintiff’s Motion to Amend Complaint and file the proposed
16   First Amended Complaint. (Doc. 17.) On December 31, 2019, Plaintiff filed a Motion to

17   Amend Complaint and attached a proposed First Amended Complaint with drafting
18   changes. (Id.) The matter was referred to Magistrate Judge Deborah M. Fine for a Report

19   and Recommendation. (Doc. 20.) On January 8, 2020, Magistrate Judge Fine filed a Report

20   and Recommendation, recommending that Plaintiff be permitted to file the proposed First
21   Amended Complaint with the drafting changes indicated by Plaintiff; however, not
22   permitting Plaintiff to include in his proposed First Amended Complaint changes that relate

23   to GoDaddy Inc. (Id.) Further, Magistrate Judge Fine recommends that Plaintiff not be

24   permitted to add GoDaddy Inc. as a defendant as set forth in his proposed First Amended

25   Complaint. (Id.) To date, no objections have been filed.

26   I.       STANDARD OF REVIEW
27            When reviewing a Magistrate Judge’s Report and Recommendation, this Court must
28   “make a de novo determination of those portions of the report … to which objection is
       Case 2:19-cv-05444-DMF Document 26 Filed 03/06/20 Page 2 of 3



 1   made,” and “may accept, reject, or modify, in whole or in part, the findings or
 2   recommendations made by the magistrate judge.” 28 U.S.C. § 636 (b)(1)(C); see also
 3   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991) (citing Britt v. Simi Valley Unified
 4   Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983)). Failure to object to a Magistrate Judge’s
 5   recommendation relieves the Court of conducting de novo review of the Magistrate Judge’s
 6   factual findings; the Court then may decide the dispositive motion on applicable law. Orand
 7   v. United States, 602 F.2d 207, 208 (9th Cir. 1979) (citing Campbell v. United States Dist.
 8   Court, 501 F.2d 196 (9th Cir. 1974)).
 9          By failing to object to a Report and Recommendation, a party waives its right to
10   challenge the Magistrate Judge’s factual findings, but not necessarily the Magistrate
11   Judge’s legal conclusions. Baxter, 923 F.2d at 1394; see also Turner v. Duncan, 158 F.3d
12   449, 455 (9th Cir. 1998) (failure to object to Magistrate Judge’s legal conclusion “is a
13   factor to be weighed in considering the propriety of finding waiver of an issue on appeal”);
14   Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991) (citing McCall v. Andrus, 628 F.2d
15   1185, 1187 (9th Cir. 1980)).
16   II.    DISCUSSION
17          Having reviewed the Report and Recommendation of the Magistrate Judge, and no
18   objections having been made by any party thereto, the Court hereby incorporates and
19   adopts the Magistrate Judge’s Report and Recommendation.
20   III.   CONCLUSION
21          Accordingly,
22          IT IS HEREBY ORDERED adopting the Report and Recommendation of the
23   Magistrate Judge. (Doc. 20.)
24          IT IS FURTHER ORDERED granting in part and denying in part Plaintiff’s
25   Motion to Amend Complaint. (Doc. 17.)
26          IT IS FURTHER ORDERED permitting Plaintiff to file the proposed First
27   Amended Complaint with the drafting changes indicated by Plaintiff in the proposed First
28   Amended Complaint attached to Plaintiff’s motion. However, Plaintiff is not permitted to


                                                -2-
      Case 2:19-cv-05444-DMF Document 26 Filed 03/06/20 Page 3 of 3



 1   include in his proposed First Amended Complaint changes that relate to GoDaddy Inc.
 2          IT IS FURTHER ORDERED that Plaintiff is not permitted to add GoDaddy Inc.
 3   as a defendant in this action.
 4          Dated this 6th day of March, 2020.
 5
 6
 7                                                     Honorable Stephen M. McNamee
 8                                                     Senior United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
